The Chancellor.
The injunction should be retained until the hearing. The bill claims that the land in question Avas dedicated to public use, and it appears, by the affidavits on both sides, that it has been used, as alleged in the bill, for fifty or sixty years past. Indeed, it appears not to-have been in the exclusive occupation of any person, from time immemorial. The defendant’s affidavuts sIioav this, as Avell as the complainants’. The defendant; in his answer, shoAvs no title to the property from any one in possession. Nor does he shoAV any title under those in whom the title was vested. The right of Sharp to the land at the time of his conveyance to Welsh, in 1854, does not appear.